              Case 5:20-cv-00686 Document 1 Filed 06/08/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


BLUE RIBBON STAFFING, LLC.                        §
                  Plaintiff,                      §
V.                                                §
                                                  §
FLATIRON CONSTRUCTORS, INC.,                      §
LIBERTY MUTUAL INSURANCE                          §
COMPANY, TRAVELERS CASUALTY AND                   §    CIVIL ACTION NO. 5:20-CV-00686
SURETY COMPANY, FIDELITY AND                      §
DEPOSIT COMPANY OF MARYLAND,                      §
ZURICH AMERICAN INSURANCE                         §
COMPANY, FEDERAL INSURANCE                        §
COMPANY, CONTINENTAL INSURANCE                    §
COMPANY and BERKSHIRE HATHAWAY                    §
SPECIALTY INSURANCE COMPANY,                      §
                   Defendants.


                                    NOTICE OF REMOVAL



TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Please take notice that Defendants Flatiron Constructors, Inc. (“Flatiron”), Liberty

Mutual Insurance Company (“Liberty”), Travelers Casualty And Surety Company (“Travelers”),

Fidelity And Deposit Company Of Maryland (“Fidelity”), Zurich American Insurance Company

(“Zurich”),   Federal   Insurance    Company   (“FIC”),   Continental   Insurance   Company

(“Continental”), and Berkshire Hathaway Specialty Insurance Company (“Berkshire”), by their

undersigned counsel, pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, hereby file this Notice

of Removal from the District Court of Bexar County, Texas, to the United States District Court

for the Western District of Texas, San Antonio Division. The grounds for removal are as

follows:
             Case 5:20-cv-00686 Document 1 Filed 06/08/20 Page 2 of 5




                                    I.      The State Court Action

       1.      On April 23, 2020, Plaintiff Blue Ribbon Staffing LLC (“Blue Ribbon”) filed an

original petition against Defendants in the District Court of Bexar County, Texas, 407th Judicial

District, as case number 2020-CI-07650, without a jury demand (the “State Court Action). Blue

Ribbon’s petition was for a suit on an alleged contract, seeking to collect on a bond it claims

Defendants owe for labor Blue Ribbon allegedly performed. Defendants deny Blue Ribbon’s

allegations and reserve all rights to contest them.

       2.      Under the parties’ Rule 11 agreement, the deadline for Defendants to respond to

the petition is June 08, 2020. All Defendants consent to this removal.

       3.      Pursuant to 28 U.S.C. § 1446, Defendants have attached hereto as Exhibit “A”

copies of all process, pleadings and orders served upon it in the State Court Action.

                                              II.     Venue

       4.      Venue is proper in the Western District of Texas under 28 U.S.C. § 1441(a)

because the District Court of Bexar County is within the San Antonio Division.

                             III.        Statutory Grounds for Removal

       5.      Defendants’ removal of this case is based upon 28 U.S.C. § 1441(a), which

authorizes the removal of any civil actions filed in state court provided that the United States

District Court has original jurisdiction for such actions. This Court has original jurisdiction over

this action under 28 U.S.C. § 1332.

       A. Diversity of Citizenship

       6.      Pursuant to 28 U.S.C. § 1332(a)(1), this Court has original diversity jurisdiction

because, based upon the Petition’s allegations, the parties are citizens of different states.

Plaintiff Blue Ribbon is alleged to be a Texas LLC located in Bexar County, Texas. Ex._, Pet. at




NOTICE OF REMOVAL                                                                           PAGE 2
             Case 5:20-cv-00686 Document 1 Filed 06/08/20 Page 3 of 5




§ III. Defendants are corporations and none are citizens of Texas. Flatiron is incorporated in

Delaware and has a principal place of business in Colorado. Liberty is incorporated and has its

principal place of business in Massachusetts. Travelers is incorporated in Connecticut and has a

principal place of business in Connecticut.      Fidelity is incorporated in Maryland with its

principal place of business in Illinois. Zurich is incorporated in, and has its principal place of

business in, New York. FIC is incorporated in, and has its principal place of business in,

Indiana. Continental is incorporated in Pennsylvania with its principal place of business in

Illinois. Berkshire is incorporated in Nebraska with its principal place of business in

Massachusetts. Accordingly, while Plaintiff is a citizen of Texas, Defendants are citizens of other

states for purposes of determining citizenship under 28 U.S.C. § 1332(c)(1), creating complete

diversity.

       B. More than $75,000 in Controversy

       7.      This Court has diversity jurisdiction over civil actions if “the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs[.]” 28 U.S.C.

§ 1332 (a). The Petition claims that Defendants owe $123,704.90 Ex. A, Pet. at § IV. The

matter in controversy exceeds the $75,000 threshold.

                                 IV.     Timeliness of Removal

       8.      The Notice of Removal is being filed within the extended responsive deadline

agreed upon with Plaintiff.

                               V.      Written Notice of Removal

       9.      As 28 U.S.C. § 1446(d) requires, after filing this Notice of Removal, Defendants

will promptly give written notice of removal to Blue Ribbon by serving a written notice of the

removal upon their counsel. Defendants will also file a Notice of Filing of Notice of Removal




NOTICE OF REMOVAL                                                                          PAGE 3
             Case 5:20-cv-00686 Document 1 Filed 06/08/20 Page 4 of 5




with the Clerk of the District Court of Bexar County, Texas. A copy of this state court Notice is

attached hereto as Exhibit B.

                                       VI.     No Waiver

       10.     By filing this Notice of Removal, Defendants do not waive any available

defenses, including defenses to the personal jurisdiction of this Court, and does not admit any of

Blue Ribbon’s material allegations.

       WHEREFORE, for the reasons stated above, Defendants hereby respectfully pray this

case be removed to the United States District Court for the Western District of Texas, San

Antonio Division, and for any further relief this Court deems just and appropriate.

Dated: June 8, 2020


                                             Respectfully submitted,

                                             /s/ Sylvia A. Cardona
                                             SYLVIA A. CARDONA
                                             State Bar No. 24032317
                                             JEFFERSON CANO
                                             112 East Pecan Street, Suite 1650
                                             San Antonio, Texas 78205
                                             Telephone: (210) 988-1806
                                             Facsimile: (210) 988-1806
                                             SCardona@jeffersoncano.com

                                             ATTORNEYS FOR DEFENDANTS




NOTICE OF REMOVAL                                                                          PAGE 4
            Case 5:20-cv-00686 Document 1 Filed 06/08/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2020 I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system and also caused copies of the foregoing NOTICE OF

REMOVAL to be served upon the following counsel in accordance with the Federal Rules of

Civil Procedure:

       Lewin Plunkett
       lplunkett@pg-law.com
       PLUNKETT, GRIESENBECK & MIMARI, INC.
       1635 N.E. Loop 410, Suite 900
       San Antonio, Texas 78209
       Phone: (210) 734-7092
       Fax: (210) 734-0379
                                                     /s/ Sylvia A. Cardona
                                                    Sylvia A. Cardona




NOTICE OF REMOVAL                                                                          PAGE 5
